DETAILED ACTION
This office action is responsive to communications filed on July 12, 2021.  Claim 3 has been amended.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 4/16/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge (US 2018/0054796).

Regarding Claim 1, Edge teaches a method comprising sending, by a network function (NF) to a network data analytics function (NWDAF), a request for data analytics, wherein the request indicates at “At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; A GMLC (network function) sends a subscriber location request message 207 to MME (network data analytics function), wherein the request indicates a IMSI or MSISDN of the UE associated with the request);
collecting, by the NWDAF, location information associated with the user equipment (UE) or the group of UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects location information associated with the UE at step 210); and
in response to the request, sending by the NWDAF to the NF, a result of data analytics based on the collected location information (“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; See also Fig. 2; The MME/NWDAF sends the result of the collected location information to the GMLC/NF in step 211).

Regarding Claim 2, Edge teaches the method of Claim 1.  Edge further teaches that the request further indicates one or more of: a time period associated with the data analytics or an area associated with the data analytics (“The request may further include the time (and date) at which the UE obtained the location measurements” – See [0102]).

“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information/mobility management data from a E-SMLC (access and mobility function)).

Regarding Claim 4, Edge teaches the method of Claim 3.  Edge further teaches that the request indicates the UE via an identifier of the UE (“At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; The subscriber location request message 207 includes a IMSI/MSISDN (identifier) of the UE associated with the request), and
the location information includes mobility management data associated with the UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The last known location information collected in step at step 210 is mobility management data).

Regarding Claim 7, Edge teaches the method of Claim 1.  Edge further teaches that the location information is collected from an application function (AF) (“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information/mobility management data from a E-SMLC (application function)).

Regarding Claim 10, Edge teaches the method of Claim 7.  Edge further teaches that the location information includes a geographical area associated with at least one of the UE indicated in the request or any UE in the group of UE indicated in the request (“The MME 108 may make use of the E-SMLC 110 to convert the last known cell ID or last serving eNB identity into a geographic location” – See [0065]; The location information is a geographical area).

Regarding Claim 11, Edge teaches the method of Claim 10.  Edge further teaches that the geographical area is within an area as indicated in the request (“The MME 108 may make use of the E-SMLC 110 to convert the last known cell ID or last serving eNB identity into a geographic location” – See [0065]; The geographical area is within a cell ID (area) indicated in the request).

Regarding Claim 12, Edge teaches the method of Claim 7.  Edge further teaches that the request includes an identifier of the UE or an identifier of the group of UE (“At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; The subscriber location request message 207 includes a IMSI/MSISDN (identifier) of the UE associated with the request).

“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; The results reported in step 211 are associated with the UE 102).

Regarding Claim 15, Edge teaches the method of Claim 14.  Edge further teaches obtaining, by the NWDAF, the UE mobility statistics based on the received request and the collected location information (See Fig. 2; The MME/NWDAF obtains the mobility statistics in response to the received request 207 and location information collected in step 210).

Claims 16 and 20 are rejected based on reasoning similar to Claim 1.

Regarding Claim 17, Edge teaches the system of Claim 16.  Edge further teaches an access and mobility function (AMF), wherein the NWDAF is further configured to collect the location information from the AMF (“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information from a E-SMLC (access and mobility function)).

Claim 18 is rejected based on reasoning similar to Claim 7.
Claim 19 is rejected based on reasoning similar to Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Wang et al. (US 2017/0337394).

Regarding Claim 5, Edge teaches the method of Claim 4.  Edge further teaches that the mobility management data indicates a cell that the UE enters (“last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; The location information/mobility management data indicates a cell ID in which the UE is located).
Edge does not explicitly teach that the mobility management data indicates a time at which the UE enters the cell.
However, Wang teaches mobility management data which indicates a time at which the UE enters the cell (“A location exchange request may comprise triggers to refresh location information, e.g., when a time window expires, when a WTRU changes cells, when a WTRU enters a new PLMN area, when a WTRU enters a new tracking area, when a WTRU performs a handover, when a WTRU changes an eNB” – See [0160]; The mobility management data indicates a time that a UE changes/enters a new cell).


Regarding Claim 6, Edge in view of Wang teaches the method of Claim 5.  Wang further teaches that the time at which the UE enters the cell is among a time period indicated as in the request (“A location exchange request may comprise triggers to refresh location information, e.g., when a time window expires, when a WTRU changes cells, when a WTRU enters a new PLMN area, when a WTRU enters a new tracking area, when a WTRU performs a handover, when a WTRU changes an eNB” – See [0160]; The request indicates a time that a UE changes/enters a new cell).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Siomina et al. (US 9,854,486).

Regarding Claim 8, Edge teaches the method of Claim 7.  Edge does not explicitly teach that the location information indicates mobility trajectory of at least one of the UE indicated in the request or any UE in the group of UE indicated in the request.
However, Siomina teaches that the location information indicates mobility trajectory of at least one of the UE indicated in the request or any UE in the group of UE indicated in the request (See Col. 7, lines 56-60, Col. 13, lines 46-47, Col. 14, lines 1-15; The location information includes trajectory information of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge such that the location information indicates mobility trajectory of 

Regarding Claim 9, Edge in view of Siomina teaches the method of Claim 8.  Siomina further teaches that the mobility trajectory is within an area as indicated in the request (See Col. 7, lines 56-60; The request is for a user equipment mobility trajectory through an area).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Kaur et al. (US 10,531,365).

Regarding Claim 13, Edge teaches the method of Claim 7.  Edge does not explicitly teach that the method further comprises: collecting, by the NWDAF, an application identifier (ID) associated with the location information.
However, Kaur teaches collecting an application identifier (ID) associated with the location information (See Col. 39, lines 49-54; An application ID is reported/collected in associated with a WTRU/UE location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to collect, by the NWDAF, an application identifier (ID) associated with the location information.  Motivation for doing so would be to determine a priority level for the UE (See Kaur, Col. 11, lines 1-19).

Response to Arguments
Applicant’s arguments filed on July 12, 2021 have been fully considered but they are not persuasive.

On pages 6-8 of the remarks, Applicant argues in substance that Edge does not teach “sending by the NWDAF to the NF, a result of data analytics based on the collected location information,” as recited in Claims 1, 16 and 20.  Applicant argues that there is no teaching or suggestion in Edge of any data analytics performed on the collected location information.  Applicant lists examples of data analytics from paragraphs [0038] and [0107] of the specification.

The Examiner respectfully disagrees.  In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features from paragraphs [0038] and [0107] of the specification) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not recite any specific details in regard to the “data analytics” sent by the NWDAF to the NF.  According to the broadest reasonable interpretation, the “data analytics” could be any processing that is performed based on the collected location information.  As shown above in the rejection of Claim 1 under 35 U.S.C. 102(a)(2), Edge teaches collecting, by the NWDAF, location information associated with the user equipment (UE) or the group of UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects location information associated with the UE at step 210).
“The time (and date) for the last known location may be the time (and date) when the UE 102 enters idle state, as stored by the MME 108 at stage 205, when the last known location is obtained using a last known cell ID or last known eNB ID for the UE 102. Alternatively, the time (and date) for the last known location may be the time (and date) at which location measurements provided to the E-SMLC 110 at stage 208 to obtain the last known location were received by the MME 108 at stage 202 or stage 205 or were obtained by the UE 102 or eNB 104 if this was earlier. In some embodiments, the time (and date) for the last known location may be replaced by the age of the last known location--e.g. the interval of time between the time (and date) for the last known location and a current time (and date)” – See [0112]).  The result of the data analytics to determine the time and date of the location information is then sent along with the location information to the GMLC/NF in step 211 (“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; See also Fig. 2).
Thus, it is clear that Edge does more than simply transmit location information from the NWDAF to the NF, but performs processing/analytics to determine additional information that corresponds to the location information and transmits the location information along with the additional information to the NF.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478